                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14                                               STIPULATION TO EXTEND BRIEFING
                          L.L.P.




                                                                   Plaintiff,                   ON HERITAGE BANK’S MOTION TO
                                               15                                               DISMISS AND JOINDERS AND ORDER
                                                  v.
                                               16                                               Judge:       Hon. John Mendez
                                                  JEFF CARPOFF and PAULETTE                     Date:        June 8, 2021
                                               17 CARPOFF, husband and wife; LAUREN             Time:        1:30 P.M.
                                                  CARPOFF, an individual; ROBERT V.             Courtroom:   6
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28                                           1     STIPULATION TO EXTEND BRIEFING ON
                                                                                                   HERITAGE BANK’S MOTION TO DISMSS
                                                                                                            AND JOINDERS AND ORDER
                                                    4845-1274-9291
                                       1 CAPITAL MARKETS SECURITIES, LLC, a
                                         Maryland limited liability company;
                                       2 FALLBROOK CAPITAL SECURITIES
                                         CORPORATION, a Florida corporation;
                                       3 SCOTT WENTZ, an individual; RAINA
                                         YEE, an individual; VISTRA
                                       4 INTERNATIONAL EXPANSION (USA)
                                         INC., fka RADIUS GGE (USA), INC., fka
                                       5 HIGH STREET PARTNERS INC., a
                                         Maryland corporation; RADIUS GGE (USA),
                                       6 INC., fka HIGH STREET PARTNERS INC.,
                                         a Maryland corporation; MONTAGE
                                       7 SERVICES, INC., a California corporation;
                                         HERITAGE BANK OF COMMERCE, a
                                       8 California corporation; DIANA KERSHAW,
                                         an individual; CARSON TRAILER, INC., a
                                       9 California corporation; DAVID ENDRES, an
                                         individual; AHERN RENTALS INC., a
                                      10 Nevada corporation, AHERN AD, LLC, a
                                         Nevada limited liability company; EVAN
                                      11 AHERN, an individual; THE STRAUSS
                                         LAW FIRM, LLC, a South Carolina limited
Snell & Wilmer




                                      12 liability company; PETER STRAUSS, an
             50 West Liberty Street

             Reno, Nevada 89501




                                         individual; PANDA BEAR
                 law offices

                   Suite 510




                                      13 INTERNATIONAL, LTD., a Hong Kong
                    L.L.P.




                                         corporation; PANDA SOLAR SOLUTIONS
                                      14 LLC, a Nevada limited liability corporation;
                                         DC SOLAR INTERNATIONAL, INC., a
                                      15 Nevis corporation; BAYSHORE SELECT
                                         INSURANCE, a Bahamian Corporation;
                                      16 CHAMPION SELECT INSURANCE, a
                                         Bahamian Corporation; JPLM DYNASTY
                                      17 TRUST, a Cook Island Trust; BILLIE JEAN
                                         TRUST, a Cook Island Trust; SOUTHPAC
                                      18 INTERNATIONAL, INC., a Cook Islands
                                         Corporation,
                                      19
                                                                Defendants.
                                      20
                                      21
                                                     IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      22
                                           Services, Inc. (“Solarmore”) and Defendants Heritage Bank of Commerce (“Heritage”),
                                      23
                                           Diana Kershaw, and Halo Management Services LLC (hereafter, the “Defendants”)
                                      24
                                           (collectively, the “Parties”), either for themselves or by and through their respective
                                      25
                                           counsel, that:
                                      26
                                                     Solarmore filed its First Amended Complaint in this Court on December 18, 2020;
                                      27
                                      28                                                 2      STIPULATION TO EXTEND BRIEFING ON
                                                                                                 HERITAGE BANK’S MOTION TO DISMSS
                                                                                                          AND JOINDERS AND ORDER
                                           4845-1274-9291
                                       1             On April 12, 2021, Heritage filed its Motion to Dismiss Plaintiff’s First Amended
                                       2   Complaint, ECF No. 84 (the “MTD”);
                                       3             Halo Management Services LLC filed a Joinder to the MTD on April 13, 2021, ECF
                                       4   No. 86, and Diana Kershaw filed a joinder on April 21, 2021, ECF No. 96;
                                       5             A hearing on the MTD and joinders is currently set for June 8, 2021 at 1:30 p.m.;
                                       6             The Parties have stipulated to extend the time for Solarmore to file its opposition to
                                       7   the MTD and joinders from May 25, 2021 to May 30, 2021; and
                                       8             The Parties have further stipulated to extend the time for the replies from June 1,
                                       9   2021 to June 4, 2021 at 12:00 p.m. PDT.
                                      10             THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                      11             1.     Solarmore may file its opposition to the MTD and joinders on or before May
Snell & Wilmer




                                      12   30, 2021; and
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13             2.     The Defendants may file their replies on or before June 4, 2021 at 12:00 p.m.
                    L.L.P.




                                      14   PDT.
                                      15             IT IS SO STIPULATED.
                                      16    DATED: May 26, 2021                                SNELL & WILMER L.L.P.
                                      17
                                                                                               By: /s/Nathan Kanute
                                      18                                                       Nathan G. Kanute
                                                                                               50 W. Liberty Street, Suite 510
                                      19                                                       Reno, NV 89501
                                      20                                                       Don Bivens (admitted pro hac vice)
                                      21                                                       One Arizona Center, Suite 1900
                                                                                               400 East Van Buren Street
                                      22                                                       Phoenix, AZ 85004-2202
                                      23                                                       Attorneys for Plaintiff
                                      24
                                      25
                                      26
                                      27
                                      28                                                   3         STIPULATION TO EXTEND BRIEFING ON
                                                                                                      HERITAGE BANK’S MOTION TO DISMSS
                                                                                                               AND JOINDERS AND ORDER
                                           4845-1274-9291
                                       1
                                            Dated: May 25, 2021                           Dated: May 25, 2021
                                       2
                                            BUCHALTER                                     LAW OFFICE OF HASTINGS & RON
                                       3
                                       4    By: /s/Cheryl Lott (with permission)          By: /s/Charles Hastings (with permission)
                                            Cheryl M. Lott                                Charles L. Hastings
                                       5    1000 Wilshire Blvd Ste 1500                   Natali A. Ron
                                            Los Angeles CA 90017-1730                     PMB 270, 4719 Quail Lakes Drive, Ste G
                                       6                                                  Stockton CA 95207
                                            Attorneys for Heritage Bank of Commerce
                                       7                                                  Attorneys for Diana Kershaw
                                       8
                                            Dated: May 25, 2021
                                       9
                                            LAW OFFICES OF FRANK S.
                                      10    MOORE, APC
                                      11
Snell & Wilmer




                                            By: /s/Frank Moore (with permission)
                                      12    Frank S. Moore
             50 West Liberty Street

             Reno, Nevada 89501




                                            235 Montgomery Street, Suite 440
                 law offices

                   Suite 510




                                      13
                    L.L.P.




                                            San Francisco CA 94104
                                      14    Attorneys for Halo Management Services
                                            LLC
                                      15
                                      16
                                      17             IT IS SO ORDERED.
                                      18
                                      19    Dated: May 26, 2021                    /s/ John A. Mendez
                                      20                                           THE HONORABLE JOHN A. MENDEZ
                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28                                              4        STIPULATION TO EXTEND BRIEFING ON
                                                                                                HERITAGE BANK’S MOTION TO DISMSS
                                                                                                         AND JOINDERS AND ORDER
                                           4845-1274-9291
